Citation Nr: 9929253	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  96-03 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for refractive error.

2. Entitlement to service connection for recurrent right eye 
pterygium.

3.  Entitlement to service connection for left eye 
pinguecula. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to May 1994.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  During the pendency of the appeal, the claims folder 
was transferred to the St. Paul, Minnesota, Regional Office 
and Insurance Center (ROIC).

While the notice of disagreement which initiated this appeal 
was construed broadly as reflected in the statement of the 
case issued in October 1995, the substantive appeal received 
in December 1995 was limited to eye disability, and a knee 
disability, the latter for which service connection has been 
established.  Acceptance of testimony by the Board at a 
personal hearing of issues identified as certified by the 
ROIC for appellate consideration is not a determination as to 
Board jurisdiction to decide such issues.  As such, the 
issues for consideration are as reflected on the title page 
of this decision, those for which a timely appeal has been 
completed.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for refractive 
error is not plausible.  

2.  The veteran's claim for service connection for right eye 
pterygium is not plausible.  

3.  The veteran's claim for service connection for left eye 
pinguecula is not plausible.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for refractive 
error is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for right eye 
pterygium is not well-grounded.  38 U.S.C.A. § 5107(a).

3.  The veteran's claim for service connection for left eye 
pinguecula is not well-grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that he incurred 
refractive error, recurrent right eye pterygium, and left eye 
pinguecula, as a result of service.  Accordingly, a favorable 
determination is requested.


I.  Factual Background.

The veteran's service medical records include an April 1989 
report of entrance medical examination.  His uncorrected 
distant vision was 20/20 in the right eye and 20/30 in the 
left eye.  The veteran's April 1989 entrance medical history 
report provides a physician's summary that the veteran had 
worn glasses for driving in 1983, and did not need them now.  

In January 1990, the veteran complained of itching, burning 
and redness of both eyes, but mostly in the right eye, and 
also of "diplopia - watering, not seeing double, chronic 
problem."  It was reported he had worn prescription lenses 
three years earlier.  Following clinical testing, the 
assessments were slight astigmatism of both eyes, hyperopia 
manifested in the right eye, and ocular health within normal 
limits both eyes.  An undated optometry case history 
indicates that the veteran complained of red eyes, seeing 
double, itchiness and burning.  In March 1992, the veteran 
complained of red eyes and watery eyes of two or three years' 
duration.  Following clinical testing, the assessments were 
myopia, hyperopia, astigmatism and presbyopia.

According to the report of a January 1994 separation medical 
examination, the veteran had uncorrected distant vision of 
20/25 in the right eye and left eye.  The diagnosis was 
refractive error, both eyes.  In a January 1994 separation 
report of medical history, the physician's summary provided 
that the veteran had refractive error, corrected with 
glasses.  

Post-service medical records include a June 1995 VA 
ophthamological consultation that resulted in an assessment 
of right eye pterygium and left eye pinguecula.  VA treatment 
reports show that the veteran underwent pterygium removal of 
the right eye in October 1996.  It was noted that the 
pterygium had been a source of chronic irritation for several 
years.  

The report of a June 1996 VA examination shows that the 
veteran complained of red eyes, changes in vision, itchiness 
and watering.  Physical examination led to diagnoses of 
pterygium conjunctivitis, and pterygium of the right eye.  

Medical records from the Minnesota State Department of 
Corrections show that in November 1996 a pterygium was noted 
to be beginning in the right eye.  The veteran reported 
headaches over the right eye, with a pulling of the eye 
upward, along with blurriness from pain, right eye watering 
and an intermittent stinging sensation.   In December 1996, 
it was noted that the right eye pterygium appeared to be 
recurring, and topical steroids were recommended.  The 
pterygium was noted to be recurring in January 1997, despite 
the steroids.  The veteran complained of watery eyes in March 
1997, and in April 1997 as assessment was provided of 
pterygium of the right eye, not in need of surgical 
intervention at that time.  The veteran requested to see an 
eye doctor in September 1997.  In January 1998, it was noted 
that the right eye pterygium had grown back.  The pterygium 
was again noted in April 1998.  

The report of a February 1999 VA eye examination notes that 
the veteran wore glasses, and was having difficulty with his 
current prescription.  Visual acuity was 20/30 +3 in the 
right eye, and 20/25 -2 in the left eye.  Conjunctiva of the 
right eye showed recurrence of a nasal pterygium onto the 
cornea with minimal inflammation.  The corneas were otherwise 
clear in both eyes.  The veteran's cup to disk ratios were 
approximately 0.4 for both eyes, with normal disk, macula, 
vessels and periphery.  The assessment was recurrent 
pterygium, right eye; and over-correction of glasses 
prescription.  

An addendum was sought to clarify the first diagnosis entered 
on the June 1996 VA examination, and to address the 
relationship between the veteran's current eye problems and 
his complaints during military service.  In response, an 
April 1999 VA addendum provided that the impression for the 
veteran was pterygium of the right eye, for which he was 
being treated and which was certainly the cause of his 
current eye problems.  The examiner opined that it was 
doubtful that this diagnosis of pterygium had anything to do 
with military service.  

The report of another February 1999 VA examination notes that 
the veteran's claims and medical files were reviewed.  The 
veteran complained in part of right eye ingrown skin that 
always watered.  He reported having undergone surgery that 
did not help.  

During a June 1999 personal hearing before a travel section 
of the Board, chaired by the undersigned Board member, the 
veteran testified that he currently had watery, reddish and 
itchy eyes.  Even with glasses, it was hard for him to focus, 
and he had double and blurry vision.  He said that he was 
undergoing private eye surgery the next day, and submitted 
corresponding private medical records.  He stated that during 
service, he was put on profile after he underwent training 
for the M60.  He said that dust and heat and maybe the rifle 
hammer had damaged his eye.  At that time, he was given 
glasses and medication, and put on profile.  After that 
point, he saw a doctor multiple times for his eyes while 
still on active duty.  The veteran said that the pterygium 
first appeared in 1993 and that it was brought to his 
attention by a military doctor.  A military doctor also first 
told him about his left eye pinguecula, after the veteran 
complained of blurred vision and itching.  

Additional private medical records submitted at the time of 
the veteran's hearing, with waiver of ROIC consideration, 
consist of a statement of medical care cost recovery account 
activity, showing prescription drugs taken by the veteran.  A 
June 1999 statement by Mark L. Norman, M.D., provides that 
the veteran was seen for irritation and redness of the left 
eye.  The veteran's working diagnosis was a pterygium of the 
left eye and he had consented to undergo excision and removal 
of the pterygium and conjunctival grafting on the left eye.  
Dr. Norman also submitted notes from a corresponding 
examination of the veteran regarding his current symptoms.  

II.  Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

The threshold issue is whether the veteran has presented 
well-grounded claims for service connection for refractive 
error, recurrent right eye pterygium, and left eye 
pinguecula.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).


The veteran must satisfy three elements for the claims for 
service connection for refractive error, recurrent right eye 
pterygium, and left eye pinguecula to be well-grounded.  
Initially, there must be competent (i.e. medical) evidence of 
a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

A.  Entitlement to service connection for refractive error.

Refractive error of both eyes was clinically demonstrated in 
service, and has been diagnosed subsequent to service.  
Refractive errors are due to anomalies in the shape and 
conformation of the eye structures, generally of congenital 
or developmental origin.  Defects of form or structure of the 
eye of congenital or developmental origin, such as regular 
astigmatism, myopia (other than malignant or pernicious), 
hyperopia and presbyopia, will not in themselves, be regarded 
as disabilities and may not be service connected on the basis 
of incurrence or natural progress in service.  The fact that 
a veteran was supplied with glasses for correction of 
refractive error, from any of the eye defects named here, 
will not in itself be considered indicative of aggravation by 
service, entitling to compensation.  Actual pathology, other 
than refractive error, is required to support impairment of 
visual acuity.  See M21-1 Part VI, para. 7.09.  As such, 
refractive error of the eye is not eligible for service 
connection.  38 C.F.R. § 3.303(c).  In the consideration of 
appeals, the Board is bound by applicable statutes, 
regulations of the VA, and precedent opinions of the General 
Counsel of the VA.  38 U.S.C.A. §  7104 (West 1991).  
Therefore, service connection cannot be granted for 
refractive error of both eyes.  In cases such as this, where 
the law is dispositive, the claim must be denied because of 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


B.  Entitlement to service connection for recurrent right eye 
pterygium.

A pterygium of the right eye was initially clinically 
demonstrated subsequent to service.  However, the record does 
not provide competent evidence, such as a medical opinion, 
showing a nexus or link between this current disability and 
his active service, or complaints or physical findings made 
therein.  Ideally, such an opinion would be based on a review 
of the record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In fact, an April 1999 VA examination report 
addendum provides the opinion that it was doubtful that the 
veteran's diagnosis of right eye pterygium had anything to do 
with military service.  Because of the lack of competent 
evidence of such a relationship in this case, the veteran's 
claim for service connection for pterygium of the right eye 
is not well-grounded and the appeal must be denied.

The Board recognizes the veteran's own contentions that his 
current right eye pterygium is the result of injuries 
incurred during rifle training while on active duty.  While 
the veteran is competent to describe his observations, as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis or 
attribution of etiology.  Id.  Accordingly, his testimony 
does not constitute competent evidence that his current right 
eye pterygium is the result of, or related to, an eye 
incident during his military service.


C.  Entitlement to service connection for left eye 
pinguecula.

A left eye pinguecula was initially clinically demonstrated 
subsequent to service.  However, the record does not provide 
competent evidence, such as a medical opinion, showing a 
nexus or link between this current disability and his active 
service, or complaints or physical findings made therein.  
Ideally, such an opinion would be based on a review of the 
record.  Espiritu, 2 Vet. App. at 492.  

The Board notes the veteran's testimony that he was to 
undergo private surgical treatment of the left eye shortly 
after his personal hearing before the Board.  However, since 
the veteran has not satisfied all three criteria for a well-
grounded claim for service connection for left eye 
pinguecula, VA's statutory duty to assist does not apply.  
38 U.S.C.A. § 5107(a).

The Board recognizes the veteran's own contentions that his 
current left eye pinguecula is the result of his active 
service.  While the veteran is competent to describe his 
observations, as a layperson, he is not competent to provide 
an opinion requiring medical knowledge, such as a medical 
diagnosis or attribution of etiology.  Id.  Accordingly, his 
testimony does not constitute competent evidence that his 
current left eye pinguecula is the result of, or related to, 
his military service.

In reaching the above determinations with regard to the 
veteran's claims for service connection for refractive error, 
recurrent right eye pterygium, and left eye pinguecula, the 
Board recognizes that these issues are being disposed of in a 
manner that differs from that used by the RO.  The Board has, 
therefore, considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In light of his failure to meet his obligation in 
the adjudication process by not submitting adequate evidence 
and because the outcome would be the same whether the claims 
were treated as not well-grounded or adjudicated on the 
merits, the Board concludes that he has not been prejudiced 
by this approach.  See generally Edenfield v. Brown, 8 Vet. 
App. 384 (1995).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disabilities.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim for service connection for 
refractive error not having been received, the appeal is 
denied.

Evidence of a well-grounded claim for service connection for 
recurrent right eye pterygium not having been received, the 
appeal is denied.

Evidence of a well-grounded claim for service connection for 
left eye pinguecula not having been received, the appeal is 
denied. 



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

